DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaacs (US 20190259632 A1).
As to claim 1, Isaacs discloses: A heat transfer device 110 (Fig. 1-3) comprising: 
a first plate 300 (Fig. 3) having a first inner surface and a first outer surface; 
a second plate 301 having a second inner surface and a second outer surface, the first plate and the second plate spaced apart and opposed to each other and at least partially bonded 302 (par. 0031) such that an internal reservoir (within regions 112, 116 in Fig. 1, between inner surfaces of top plate 301 and bottom plate 300 as in Fig. 3 and described in par. 0031) is defined between the first inner surface and the second inner surface; 
a thermal transfer fluid (flows from inlet 210 to outlet 212; par. 0023, 0028, 0031) contained within the internal reservoir and in fluid contact with both the first inner surface and the second inner surface; and 


    PNG
    media_image1.png
    248
    902
    media_image1.png
    Greyscale

As to claim 2, Isaacs discloses: wherein the first wing is bent at a first angle relative to the first plate (with respect to the portions at 116; Fig. 1).
As to claim 3, Isaacs discloses: wherein the first electronic component 125 (left) is coupled (via 126) to a surface of the first wing.
As to claim 4, Isaacs discloses: further comprising: a second wing (bent region beneath 112 right; Fig. 1; see annotated Fig. above) extending from the second plate (at least indirectly, extending downward from the second plate), the second wing adapted to be coupled (via 126) to a second electronic component 125 (right, par. 0022) that requires cooling.
As to claim 5, Isaacs discloses: wherein the first plate 300 (Fig. 3) has a first side (left side or bottom side) and the second plate has a second side (right side or bottom side), the first wing coupled to the first side (directly) and the second wing coupled to the second side (at least indirectly).
As to claim 6, Isaacs discloses: wherein: 
the first plate 300 (Fig. 3) has a first outer peripheral edge and the second plate 301 has a second outer peripheral edge; and 
the heat transfer device further comprises a first seal 302 (par. 0031) coupling the first and second plates along the first and second outer peripheral edges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US 20190259632 A1) in view of Patel (US 20090041466 A1).
As to claim 7, Isaacs discloses: A heat transfer device 110 (Fig. 1-3) comprising: 
a first plate 300 (Fig. 3) having a first inner surface and a first outer surface; 
a second plate 301 having a second inner surface and a second outer surface, the first plate and the second plate spaced apart and opposed to each other and at least partially bonded 302 (par. 0031) such that an internal reservoir (within regions 112, 116 in Fig. 1, between inner surfaces of top plate 301 and bottom plate 300 as in Fig. 3 and described in par. 0031) is defined between the first inner surface and the second inner surface; 
a thermal transfer fluid (flows from inlet 210 to outlet 212; par. 0023, 0028, 0031) contained within the internal reservoir and in fluid contact with both the first inner surface and the second inner surface; and 

Isaacs does not explicitly disclose:
at least one opening defined in the first plate and in the second plate and extending through the first plate and the second plate; and 
the first seal surrounding the at least one opening, the at least one opening dimensioned to receive a second electronic component therein.
However, Patel suggests providing a cold plate 140 (Fig. 1):
at least one opening 142 defined in the cold plate and extending through the cold plate; and 
the at least one opening dimensioned to receive a second electronic component 118 (par. 0022; see also Abstract) therein;
in order to allow optical elements to communicate electronically over free space (Abstract).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Isaacs as suggested by Patel, e.g., providing:
at least one opening defined in the first plate and in the second plate and extending through the first plate and the second plate; and 
the first seal (of Isaacs) surrounding the at least one opening, the at least one opening dimensioned to receive a second electronic component therein;
in order to allow optical elements to communicate electronically over free space.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US 20190259632 A1) as applied to claim 1 above, and further in view of Meyer (US 20110232877 A1).
As to claim 9, Isaacs does not explicitly disclose: further comprising: 
a wick disposed within the internal reservoir and adjacent to the first and second inner surfaces, the wick providing a return path for condensed thermal transfer fluid.
However, Meyer suggests providing a wick 12 (par. 0024; Fig. 1-5) disposed within the internal reservoir (of 10) and adjacent to the first and second inner surfaces, the wick providing a return path for condensed thermal transfer fluid (par. 0029);
in order to rapidly conduct heat of the electronic component to other places (par. 0029).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Isaacs as suggested by Meyer, e.g., providing:
a wick disposed within the internal reservoir and adjacent to the first and second inner surfaces, the wick providing a return path for condensed thermal transfer fluid;
in order to rapidly conduct heat of the electronic components to other places.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, Isaacs does not explicitly disclose: wherein the heat transfer device is mounted in a mobile device and the first electronic component is an electronic component of the mobile device.
However, Meyer suggests providing a heat transfer device mounted in a mobile device (notebook computer, par. 0006) and the first electronic component is an electronic component (e.g., CPU) of the mobile device;
in order to dissipate heat from the mobile device.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Isaacs as suggested by Meyer, e.g., providing:
wherein the heat transfer device is mounted in a mobile device and the first electronic component is an electronic component of the mobile device;
in order to dissipate heat from the mobile device.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US 20190259632 A1) in view of Meyer (US 20110232877 A1).
As to claim 11, Isaacs discloses: A device (Fig. 1-3) comprising:
at least one electronic component 125 (par. 0022) that requires cooling; and
a heat transfer device 110 (Fig. 1-3) coupled to the at least one electronic component, the heat transfer device comprising: 
a first plate 300 (Fig. 3) having a first inner surface and a first outer surface; 
a second plate 301 having a second inner surface and a second outer surface, the first plate and the second plate spaced apart and opposed to each other and at least partially bonded 302 (par. 0031) such that an internal reservoir (within regions 112, 116 in Fig. 1, between inner surfaces of top plate 301 and bottom plate 300 as in Fig. 3 and described in par. 0031) is defined between the first inner surface and the second inner surface; 
a thermal transfer fluid (flows from inlet 210 to outlet 212; par. 0023, 0028, 0031)  contained within the internal reservoir and in fluid contact with both the first inner surface and the second inner surface; and 
a first wing (bent region beneath 112 left; Fig. 1; see annotated Fig. above) extending (directly) from the first plate 300, the first wing adapted to be coupled (at least indirectly) to a first electronic component 125 (par. 0022) that requires cooling, the first wing providing heat transfer from the first electronic component to the thermal transfer fluid via the first plate.
Isaacs does not explicitly disclose: A mobile device.
However, Meyer suggests providing a heat transfer device mounted in a mobile device (notebook computer, par. 0006) and the first electronic component is an electronic component (e.g., CPU) of the mobile device;
in order to dissipate heat from the mobile device.
It would have been obvious to one of ordinary skill in the related art(s) before the 
wherein the device is a mobile device;
in order to dissipate heat from the mobile device.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 12, the obvious modification of Isaacs in view of Meyer above discloses: wherein the first wing is bent at a first angle relative to the first plate (with respect to the portions at 116; Fig. 1; Isaacs).
As to claim 13, the obvious modification of Isaacs in view of Meyer above discloses: wherein the first electronic component 125 (left; Isaacs) is coupled (via 126) to a surface of the first wing.
As to claim 14, the obvious modification of Isaacs in view of Meyer above discloses: further comprising: a second wing (bent region beneath 112 right; Fig. 1; Isaacs; see annotated Fig. above) extending from the second plate (at least indirectly, extending downward from the second plate), the second wing adapted to be coupled (via 126) to a second electronic component 125 (right, par. 0022) that requires cooling.
As to claim 15, the obvious modification of Isaacs in view of Meyer above discloses: wherein the first plate 300 (Fig. 3; Isaacs) has a first side (left side or bottom side) and the 
As to claim 16, the obvious modification of Isaacs in view of Meyer above discloses: wherein: 
the first plate 300 (Fig. 3; Isaacs) has a first outer peripheral edge and the second plate 301 has a second outer peripheral edge; and 
the heat transfer device further comprises a first seal 302 (par. 0031) coupling the first and second plates along the first and second outer peripheral edges.
As to claim 19, the obvious modification of Isaacs in view of Meyer above does not explicitly disclose: further comprising: 
a wick disposed within the internal reservoir and adjacent to the first and second inner surfaces, the wick providing a return path for condensed thermal transfer fluid.
However, Meyer suggests providing a wick 12 (par. 0024; Fig. 1-5) disposed within the internal reservoir (of 10) and adjacent to the first and second inner surfaces, the wick providing a return path for condensed thermal transfer fluid (par. 0029);
in order to rapidly conduct heat of the electronic component to other places (par. 0029).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Isaacs in view of Meyer as further suggested by Meyer, e.g., providing:
a wick disposed within the internal reservoir and adjacent to the first and second inner surfaces, the wick providing a return path for condensed thermal transfer fluid;
in order to rapidly conduct heat of the electronic components to other places.
Additionally, all claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US 20190259632 A1) in view of Meyer (US 20110232877 A1) and Patel (US 20090041466 A1).
As to claim 17, Isaacs discloses: A heat transfer device 110 (Fig. 1-3) comprising: 
a first plate 300 (Fig. 3) having a first inner surface and a first outer surface; 
a second plate 301 having a second inner surface and a second outer surface, the first plate and the second plate spaced apart and opposed to each other and at least partially bonded 302 (par. 0031) such that an internal reservoir (within regions 112, 116 in Fig. 1, between inner surfaces of top plate 301 and bottom plate 300 as in Fig. 3 and described in par. 0031) is defined between the first inner surface and the second inner surface; 
a thermal transfer fluid (flows from inlet 210 to outlet 212; par. 0023, 0028, 0031) contained within the internal reservoir and in fluid contact with both the first inner surface and the second inner surface; and 
a first seal 302 (par. 0031) coupling the first plate and the second plate.
Isaacs does not explicitly disclose:
A mobile device;
at least one opening defined in the first plate and in the second plate and extending through the first plate and the second plate; and 

However, Meyer suggests providing a heat transfer device mounted in a mobile device (notebook computer, par. 0006) and the first electronic component is an electronic component (e.g., CPU) of the mobile device;
in order to dissipate heat from the mobile device.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Isaacs as suggested by Meyer, e.g., providing:
wherein the device is a mobile device;
in order to dissipate heat from the mobile device.
Further, Patel suggests providing a cold plate 140 (Fig. 1):
at least one opening 142 defined in the cold plate and extending through the cold plate; and 
the at least one opening dimensioned to receive a second electronic component 118 (par. 0022; see also Abstract) therein;
in order to allow optical elements to communicate electronically over free space (Abstract).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Isaacs in view of Meyer as suggested by Patel, e.g., providing:
at least one opening defined in the first plate and in the second plate and extending through the first plate and the second plate; and 

in order to allow optical elements to communicate electronically over free space.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 8 and 18, the allowability resides in the overall structure of the device as recited in the amended dependent claims 8 and 18, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 1, 8, and 15 recite the following limitations: 
“at least one recess defined in the second plate; and 
a second seal coupling the first plate and the second plate, the second seal surrounding the at least one recess, the at least one recess dimensioned to receive a second electronic component therein”.
None of the prior art, either alone or in combination, can be reasonably construed as 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 4/06/2021 have been fully considered but they are not persuasive. 
Claimed Limitations Not Taught
Applicant has suggested that Isaacs does not disclose “an internal reservoir is defined between the first inner surface and the second inner surface” and “a first wing…adapted to be coupled to a first electronic component…providing heat transfer from the first electronic component”.

    PNG
    media_image1.png
    248
    902
    media_image1.png
    Greyscale

In response, Examiner has provided the annotated Fig. above to clearly point out the interpreted wing portions. The bent portions beneath the regions 112 are construed as wings and 
Further, it is abundantly clear from the additional Fig. 2A, Fig. 3 of Isaacs (all from the embodiment of Fig. 1-3) and par. 0023, 0028, and 0031 that coolant flows from inlet 210 to outlet 212 between the inner surfaces of plates 301 and 302, and thus each of the regions 112, 116 have the internal reservoir within defined between the first and second inner surfaces.
Accordingly, the rejection is maintained.

    PNG
    media_image2.png
    926
    1141
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    549
    1279
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835